      Case: 1:20-cv-04608 Document #: 55 Filed: 11/11/20 Page 1 of 3 PageID #:3125




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF
                                           ILLINOIS


 ART ASK AGENCY,                                       )
                                                       )
                 Plaintiff,                            )
                                                       )
                        v.                             )     Case No. 1:20-cv-04608
                                                       )
 STARRYMOON-LONG, et al.                               )
                                                       )
                Defendants.                            )     Hon. Manish S. Shah


              UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER
                            OR OTHERWISE PLEAD

 COMES NOW Defendant starrymoon-long (hereinafter “starrymoon”), by and through counsel,

and pursuant to Federal Rule of Civil Procedure 6(b) respectfully move this Court for an

extension of time to answer or otherwise plead, showing the Court as follows:

 1.       Plaintiff filed its Complaint on July 10, 2020. [ECF No. 1]

 2.       The Court’s docket indicates that responsive pleadings were due October 1, 2020.

 3.       The parties have been engaged in settlement discussions that are ongoing. The parties

          had hoped to complete their negotiations prior to the default deadline. However, they

          require more time to conduct negotiations.

 4.       The undersigned counsel sent an email to Michael Hierl, counsel for Plaintiff, on

          November 10, 2020 proposing an agreement for a short extension of time for

          starrymoon to answer or otherwise plead to permit the parties time to determine

          whether a settlement can be reached. Attorney Hierl responded and agreed.

 5.       The undersigned represents other defendants in this case. On November 9, 2020, the

          parties agreed to an extension of time for those defendants through November 30,
     Case: 1:20-cv-04608 Document #: 55 Filed: 11/11/20 Page 2 of 3 PageID #:3126




         2020. Those defendants filed an uncontested motion for extension of time which was

         granted by this Court on the same day. [ECF No. 50, 51] Defendant starrymoon

         respectfully requests a matching extension of time through November 30, 2020.

6.       There is no intention by starrymoon in filing this motion for extension to negatively

         affect the entry of default against any other non-moving Defendants in this case. The

         relief sought in this motion is limited to starrymoon alone.

7.       Defendant starrymoon respectfully requests that the Court enter an Order granting

         this motion and extending the deadline for it to answer or otherwise plead through

         November 30, 2020, to permit the parties to determine whether settlement is possible,

         or whether starrymoon will file a responsive pleading by that date.

8.       This extension of time is not being sought for the purpose of delay or frustration of

         the progress of this matter.

9.       This extension will not unduly burden Plaintiff.

         WHEREFORE, Defendant starrymoon-long respectfully requests that this Court grant

its Unopposed Motion for Extension of Time to Answer or Otherwise Plead and Ordering

Defendant starrymoon-long to answer or otherwise plead by November 30, 2020.

                                              Respectfully submitted,

                                              /s/ Erin K. Russell
                                              The Russell Firm, LLC
                                              833 W. Chicago Avenue, Suite 508
                                              Chicago, IL 60642
                                              T: 312-994-2424
                                              F: 312-706-9766
                                              erin@russellfirmip.com
  Case: 1:20-cv-04608 Document #: 55 Filed: 11/11/20 Page 3 of 3 PageID #:3127




                                     CERTIFICATE OF
                                        SERVICE

        This is to certify that on November 11, 2020, this document was filed with the Court
via the CM/ECF electronic filing system, thereby serving it upon all counsel of record.

                                                    /s/ Erin K. Russell
